Citation Nr: 0207608	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  01-06 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active naval service from February 1946 to 
January 1947 and from September 1950 to July 1954.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
an April 2001 decision of the Department of Veterans Affairs 
(VA) Phoenix Regional Office (RO), which denied service 
connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is shown to be 
linked to in-service noise exposure.

2.  His tinnitus is shown to be linked to in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, his bilateral hearing loss was incurred in active 
military service.  38 U.S.C. §§  1110, 5107 (2002); 38 C.F.R. 
§§ 3.102, 3.303 (2001).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his tinnitus was incurred in active military service.  
38 U.S.C. §§  1110, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record on which 
to decide the veteran's claims.  The Board is unaware of, and 
the veteran has not identified, any additional evidence which 
is needed to make an informed decision on these issues.  
Thus, it is believed that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and he testified at a hearing before the undersigned.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefits sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.  

Factual Background 

On February 1946 physical examination, the veteran's hearing 
was found to be normal bilaterally.  Whispered voice test 
results were 15/15, bilaterally.  

On September 1950 report of medical history, he denied ear 
trouble and did not report hearing loss or tinnitus.  On 
September 1950 physical examination, his hearing was found to 
be normal.  Whispered voice test results were 15/15, 
bilaterally.

On July 1954 medical examination report, the ears and 
eardrums were found to be normal.  Whispered voice test 
results were 15/15, bilaterally.

August 2000 VA medical records indicate that the veteran 
reported decreased hearing since service.  He stated that he 
was a gunner on a ship and that he wore a headset on the 
right ear only.  He denied tinnitus and vertigo.  On 
objective examination, right ear hearing was within normal 
limits through 3000 Hertz and then sloped to mild 
sensorineural hearing loss thereafter.  Left ear hearing was 
within normal limits through 2000 Hertz and then sloped to 
mild-severe sensorineural hearing loss thereafter.  Speech 
recognition was good bilaterally.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
40
LEFT
15
5
10
40
40

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.

In August 2000, he filed a claim of service connection for 
hearing loss and tinnitus.  By April 2001 decision, the RO 
denied service connection for the above.

In December 2001, he testified at a hearing before the 
undersigned at the RO, indicating that his first tour of duty 
was "uneventful."  During his second tour of duty, he 
testified that he served as a seaman and operated an anti-
aircraft gun.  He stated that the guns produced loud noise 
and that the only ear protection available was cotton.  He 
testified that he operated anti-aircraft guns for about 18 
months and that he was then transferred to another ship where 
he worked around a 16-inch gun.  He reported that the 16-inch 
gun produced a "deafening" noise.  He stated that he felt 
as though his ears were bursting despite the fact that he 
used earphones.  He testified that he served on the latter 
ship for about 30 months.  After service, he indicated that 
he owned a store and sold paper bags to peddlers.  He stated, 
moreover, that he did not work in a plant or factory after 
service, and that he did not work near heavy machinery.  He 
further stated that he had denied tinnitus on examination 
because he did not know the meaning of the word.  However, he 
did indicate that he "always" heard whistling in his ears, 
particularly on airplanes.  He first noticed his tinnitus 
shortly after service when he flew on an airplane.  Since 
that time, he stated that his tinnitus was intermittent.  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz); the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Impaired 
hearing constitutes a disability for the purposes of service 
connection by VA when the auditory threshold levels in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2001).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).

Analysis

Bilateral Hearing Loss 

In order for service connection to be granted, there must be 
a clear showing of present disability.  See 38 C.F.R. 
§ 3.303; Gilpin, supra.  Hearing loss constitutes a 
disability for the purposes of service connection when the 
auditory threshold levels in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  On August 2000 audiologic examination, he fit the 
foregoing criteria under the first standard, bilaterally.  
Id; see also Hensley, supra.  Thus, he has a present 
disability with respect to bilateral hearing loss.  38 C.F.R. 
§ 3.303.  

In order to establish service connection, a veteran's present 
disability must be shown to be causally linked to service.  
Id.  He testified that he was exposed to gunfire during his 
naval service while stationed aboard ships.  Furthermore, 
exposure to gunfire, according to the evidence, took place 
consistently over a duration of approximately four years.  In 
August 2000, he complained of hearing loss since service and 
attributed his bilateral hearing loss to noise exposure in 
service.  The examiner's findings did not contradict the 
veteran's assertion.  

The veteran's credible testimony, along with the actual 
nature of his service, in conjunction with the August 2000 
medical report shows that his current bilateral hearing loss 
is linked to noise exposure in service.  Thus, service 
connection for bilateral hearing loss is deemed to be 
appropriate in this case.  38 C.F.R. § 3.303.  

The Board recognizes that the first available audiologic 
examination report showing bilateral hearing loss is dated 
August 2000, many years after service.  The Board is 
cognizant of the fact that service medical records make no 
mention of hearing loss or complaints thereof.  However, the 
veteran is entitled to the benefit of the doubt.  38 U.S.C. 
§ 5107.  As well, he must prevail if the evidence for and 
against his claim is in relative equipoise.  See Gilbert, 
supra.  In this case, the evidence weighing in favor of and 
against his claim is at least in relative equipoise, 
particularly because he did not face significant noise 
exposure after service and as there is no suggestion of any 
other cause for his hearing loss.  Id.; 38 U.S.C. § 5107; 
38 C.F.R. § 3.303.

Tinnitus

There are no objective diagnostic tests designed to detect 
the presence of tinnitus.  However, the Board finds the 
veteran's complaints of tinnitus credible, particularly in 
light of the accompanying hearing loss, as discussed above.  
Thus, the veteran has a present disability, a condition 
necessary for the granting of service connection.  Gilpin, 
supra; 38 C.F.R. § 3.303.

In order for service connection to be granted, a present 
disability must be shown to be causally linked to service.  
38 C.F.R. § 3.303.  He testified that he began to suffer from 
tinnitus shortly after service.  Furthermore, he was exposed 
to loud noise for a long period during service and did not 
use significant ear protection at that time.  As discussed 
above, the Board found that his bilateral hearing loss was 
incurred in active service.  As such, his tinnitus was also 
incurred in active service, and service connection must be 
granted.  See 38 C.F.R. § 3.303.  

The Board notes that service medical records are silent with 
respect to tinnitus.  However, the veteran is entitled to the 
benefit of the doubt and must prevail when the evidence for 
and against him is in relative equipoise.  38 U.S.C. § 5107; 
Gilbert, supra.  In his favor is his credible hearing 
testimony, character of service, and a finding that bilateral 
hearing loss is service connected.  Negative evidence 
includes the fact that there is no objective way to detect 
the presence of tinnitus and the fact that he denied tinnitus 
on examination.  However, the Board believes his testimony as 
to his lack of familiarity with the definition of the word 
"tinnitus."  On balance, the Board finds that the evidence 
for and against his claim of service connection for tinnitus 
is at least in relative equipoise.  Therefore, he must 
prevail.  Id. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

